Case. ?:19-cr-00329-DLR Document 1. Filed 03/05/19 Page 1o0f 14

 

ee UNITED STATES DISTRICT COURT

On

i DISTRICT OF ARIZONA

ay UNITED STATES OF AMERICA | CRIMINAL COMPLAINT

v. | CASE NUMBER: A OOOO Ay

Jacob Matthew Medina and
Diane Erika Marin,

Defendants.

 

1, the undersigned complainant, being duly sworn, state that the following is true and correct to
the best of my knowledge and belief:

See Attachment A, Incorporated By Reference Herein.

I further state that I am a United States Postal Inspector for the United States Postal Inspection
Service and that this complaint is based on the following facts:

See Attachment B, Statement of Probable Cause, Incorporated By Reference Herein. |

Continued on the attached sheet and made a part hereof: Xi Yes Li No
AUTHORIZED BY: KEITH VERCAUTEREN, AUSA =~ KV

_
ANDREA BRANDON / AD— |

Name of Complainant Sterfature of Complainant

Sworn to before me and subscribed in my presence

5) c ho, | at Phoenix, Arizona

City and State

pow TRY

Date

HONORABLE MICHELLE H. BURNS
United States Magistrate Judge Lo GO PPG LE oP EBB
Name & Title of Judicial Officer “Signature of Judicial Officer

   

 

 

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 2 of 14

Attachment A
COUNT 1
Conspiracy to Possess with Intent to Distribute Fentanyl! |
On or between November 30, 2018, and March 4, 2019, in the District of Arizona,
JACOB MATTHEW MEDINA and DIANE ERIKA MARIN did knowingly and
intentionally combine, conspire, confederate, and agree, together and with other persons,
to possess with intent to distribute 400 grams or more of a mixture or substance containing
a detectable amount of N-Phenyl-N-[1-(2-phenylethyl)-4-piperidiayl] propanamide
(fentanyl), a Schedule If controlled substance.
In violation of Title 21, United States Code, Sections 846, 841(a)(1) and
~ 841(b)\(I Avi).
COUNT 2
Possession with Intent to Distribute Fentanyl
On or about March 4, 2019, in the District of Arizona, JACOB MATTHEW
MEDINA and DIANE ERIKA MARIN did knowingly and intentionally possess with
intent to distribute 400 grams or more of a mixture or substance containing a detectable
amount. of N-Phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (fentanyl), a
Schedule IT controlled substance. |
In violation of Title 21, United States’ Code, Sections 841(a)(l) and -
841(b)(1)(A)(vi), and Title 18, United States Code, Section 2.
| COUNT 3
Possession of a Firearm in Furtherance of/Use of a Firearm During and in Relation
to a Drug Trafficking Offense
On or about March 4, 2019, in the District of Arizona, JACOB MATTHEW
MEDINA and DIANE ERIKA MARIN did knowingly use a firearm, during and in relation
to a drug trafficking crime, and did possess a firearm in furtherance of a drug trafficking
crime, that is, Possession with the Intent to Distribute Fentanyl, as alleged in Count 2 of

this Complaint, a felony crime prosecutable in a Court of the United States.
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 3 of 14

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i), and Title 18,

United States Code, Section 2.
COUNT 4

On or about March 4, 2019, in the District of Arizona, JACOB MATTHEW
MEDINA and DIANE ERIKA MARIN did knowingly and intentionally possess with the
intent to distribute 100 grams or more of a mixture or substance containing a detectable
amount of heroin, a Schedule I controlled substance. .

All in violation of Title 21, United States Code, Sections 841(a)(1) and
$41(b)(1)(B)(i), and Title 18, United States Code, Section 2. :

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 4 of 14

Attachment B

STATEMENT OF PROBABLE CAUSE
I, Andrea Brandon, being duly sworn, hereby depose and state as follows:
INTRODUCTION AND BACKGROUND OF AFFIANT

1. I am a United States Postal Inspector and have been so employed since
January 2006. I have completed a twelve-week basic training course in Potomac,
Maryland, which included training in the investigation of narcotics trafficking via the
United States Mail. I am currently assigned to the Phoentx Division Prohibited Mailings
Narcotics Team (PMNT) in Arizona, which is responsible for investigating narcotic
violations involving the United States Mails. Part of my training as a Postal Inspector
included narcotic investigative techniques and the training in the identification and
detection of controlled substances being transported in the U.S. Mail.

2. I have assisted on numerous narcotics investigations of individuals for
violations of Title 21, United States Code, Sections 841(a)(1) (Possession with Intent to
Distribute a Controlled Substance), 843(b) (Use of a Communication Facility to Facilitate
the Distribution of a Controlled Substance), and 846 (Conspiracy to Possess with Intent
to Distribute a Controlled Substance). The facts and information contained in this
affidavit are based on my personal knowledge, as well as that of other Postal Inspectors

and law enforcement officers involved in this investigation as described below.

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 5 of 14

I. FACTS SUPPORTING PROBABLE CAUSE
A. Background of Investigation

3. ~ On November 30, 2018, investigators with the Narcotics and Economic
Crime Investigations (NECI) Task Force in Sacramento, CA conducted an undercover
purchase of 3.5 grams of heroin from dark web vendor, “Ghost831.” “Ghost831” is a
vendor on the Dream Market who advertises heroin, methamphetamine, and Oxycodone-
30mg (pressed) for sale. The investigators instructed “Ghost831” to send the narcotics to
an undercover PO Box, which was controlled by law enforcement.

4, On December 4, 2018, the parcel related to the undercover purchase was
shipped. On December 6, 2018, the parcel was delivered and opened by investigators.
The parcel was identified as Priority Mail Parcel Label No. 9505 5066 7026 8338 0387
03, which was a white Priority Mail envelope with a return address listed as “wy Gift
Card LLC, 1901 N. Black Canyon Hwy, Phoenix, AZ 85009.” Inside the Priority Mail
envelope was a “Duck” brand bubble mailer, which contained a vacuum sealed plastic
bag. The plastic bag contained a black tar-like substance, which field tested positive for
heroin. The weight of the heroin and the plastic bag was approximately four grams.

5, According to postal records, Priority Mail Parcel Label No. 9505 5066
7026 8338 0387 03 was mailed from a U.S. Postal Service Self-Service Kiosk (SSK) at
the Glendale Arrowhead Post Office, located at 19801 N. 59™ Ave., Glendale, AZ 85308.
The transaction occurred on December 4, 2018 at approximately 11:37 a.m. The method

of payment was determined to be a Visa credit/debit card ending in 8226.
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 6 of 14

6. Postal Inspectors obtained surveillance images from the SSK for the
transaction. The images showed the mailer to be a Hispanic male with a beard and
goatee, approximately 20-30 years old, wearing a black hat, and a dark colored shirt.

7, The Visa card ending in 8226 was determined to be a pre-paid Visa
Bancorp Bank card. A search of Visa card ending in 8226 was conducted in postal
databases, which revealed the card was used for 11 other mailings.

8. Analysts researched the 11 mailings and discovered four of those mailings
were conducted on December 3, 2018, at the SSK at the Glendale Arrowhead Post
Office. Postal Inspectors obtained the SSK surveillance images for those transactions
and identified the mailer as being a Hispanic female, approximately 20-30 years old,
possibly pregnant, wearing dark-rimmed eye glasses, long dark hair, and wearing a dark
colored t-shirt. She also had a young girl with her who appeared to be approximately 8-
10 years old.

B. Cyber Crime Unit Analysis of “Ghost831”

9, Postal Inspectors sent a request to the U.S. Postal Inspection Service
(USPIS) Cyber Crime Unit for an analysis of “Ghost831.” Historical USPIS information
showed a “Ghost831” registered accounts on the Alphabay (AB), Cloud9, Hydra,
SilkRoad (SR), and SilkRoad 2.0 (SR2) markets.

10. | | The following historical information was found for “Ghost831” on SR:

a. Registered: October 17, 2012, |
b. Last Seen: September 22, 2013.

c. Private “sent” messages show “Ghost831” was selling Oxycodone.

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 7 of 14

d. “Ghost 831” identified his location as being in Arizona. On May 22,
2013, “Ghost&31” posted “...in AZ theres a lot of BS here...”
e. On June 3, 2013, “Ghost831” identified himself as being 21 years old
when he posted, “...I been hustling since I was 15 im 21 on june 3...”
This would have meant the date of birth for “Ghost831” was June 3,
1992,
f. User Email: jsquad3@yahoo.com
C. —_ Identification of JACOB MATTHEW MEDINA and DIANE ERIKA MARIN

11. On January 30, 2019, analysts utilized a law enforcement database to search
for individuals who were arrested in Arizona with a date of birth of June 3, 1992 and a
first initial of “J? based on the email address, jsquad3@yahoo.com, provided by
“Ghost831" on SR. The research identified a male individual with the name of JACOB
MATTHEW MEDINA (MEDINA). Analysts obtained a booking photo of MEDINA and
visually compared the booking photo and his Arizona driver’s license photo with the SSK
_photos obtained of the male mailer on December 4, 2018. The comparison revealed the
mailer to be MEDINA.

12. Further law enforcement research revealed “DIANE ERIKA MARIN” had
obtained an otder of protection against MEDINA in November 2018. Analysts obtained
a copy of DIANE ERIKA MARIN’s (MARIN) Arizona driver’s license photo and
visually compared it with the SSK photos obtained of the mailer observed at the Glendale

Arrowhead SSK on December 3, 2018. The comparison revealed the mailer to be

MARIN.

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 8 of 14

13. Facebook pages were found for both MEDINA and MARIN. MEDINA’s
Facebook profile photo was a baby ultrasound picture. His Facebook also showed he
followed a page associated with “Paul Nava Brazilian Jiu-Jitsu.” In subsequent SSK
photos obtained by Postal Inspectors, MEDINA is wearing a “Paul Nava” sweatshitt.
MARIN’s Facebook page showed photos of her with MEDINA and a young female who
appeared to be her daughter.

14. The address of 15429 N. 62" Dr., Glendale, AZ 85306 (62"4 Dr. address)
was listed on MEDINA’s Arizona driver’s license. Research was conducted through the.
U.S. Postal Service’s Change of Address Reporting System (COARS) on the Glendale
address, which revealed a Change of Address (COA), effective September 14, 2018,
forwarding mail for MEDINA from 1157 W. 21% Ave., Apache Junction, AZ 85210 to
the 62" Dr. address.

15. Analysts obtained an address history report for the 62™! Dr. address and
discovered several parcels addressed to “Diane Marin” had been delivered there.

16. A search of MARIN through the Arizona Department of Public Safety
(AZDPS) revealed two vehicles were registered to her. The vehicles included a 2012
Ford Mustang with Arizona license plate CAG0779 (Mustang) and.a 2001 Oldsmobile
with Arizona license plate BCV8228. A search of MEDINA through the AZDPS
revealed a 1989 BMW AS2 with Arizona license plate CJR1 426 (BMW) was registered
to him. In February 2019, investigators drove by the 62"! Dr. address on several

occasions and observed both the Mustang and the BMW in the driveway.

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 9 of 14

D. Arkansas Overdose

17. On February 21, 2019, Conway Police Department Officers responded to a
house | in Conway, Arkansas, regarding a medical assist. Upon arrival, emergency
~ medical services had discontinued CPR on a patient, C.K. (victim), and they were placing
him in the ambulance. The police officers attempted to get information from the victim’s
father, but he was distraught. The victim’s brother gave limited information. The
officers were later advised the victim had been declared deceased at the hospital.

18. On February 22, 2019, officers were called back to the victim’s residence to
collect suspected narcotics found by the family. The items collected were white boxes
containing glass vials, which contained both liquid and a hard, white powdery substance.
‘On February 28, 2019, the victim’s brother responded to the police station to turn in
‘narcotics, which had arrived in the mail. The victim’s brother provided 19 blue, round
tablets inscribed with “M30” believed to be Oxycodone. The victim’s brother said the
victim was ordering narcotics on the “Dark Web.”

19. The officers contacted Postal Inspectors to get information regarding the
shipments to the victim’s residence. Utilizing postal databases, it was determined the
victim had received Express Mail Parcel Label No. EE436009886US8, which was mailed
from the SSK at the Glendale Arrowhead Post Office on February 19, 2019. it was
delivered to the victim’s residence on February 20, 2019. On March 1, 2019, Postal

Inspectors in Arkansas ‘obtained the SSK surveillance images for the February 19th

mailing and sent the images to the Phoenix Postal Inspectors to attempt to identify the

 

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 10 of 14

mailer. Phoenix Postal Inspectors and analysts immediately recognized the female in the
SSK. images as being MARIN.
E. Surveillance at 15429 N. 62"! Dr., Glendale, AZ, 85306

20. On March 2, 2019, Postal Inspectors conducted surveillance at MEDINA
and MARIN’s residence, the 62% Dr. address. At approximately 8:37 a.m., Postal
Inspectors observed the BMW, Mustang, and Mercedes parked in the driveway of the
62™ Dr. address. At 10:20 a.m., the garage went up and a pregnant female who appeared
to be MARIN exited the varage. MARIN grabbed an unknown item from the Mercedes
and then the young female and MARIN got inside the Mustang and left the residence at
approximately 10:28 a.m.

21. Postal Inspectors followed her and she arrived at the Peoria Main Post
Office, located at 8380 Emile Zola Ave., Peoria, AZ 85381, at 10:44 am. Postal
Inspectors observed and identified MARIN walk into the post office and drop several
manila envelopes into the outgoing mail slot. Postal Inspectors responded inside the post
office and retrieved a total of 13 parcels (SUBJECT PARCELS A-1 through A-13).

22. Postal Inspectors continued to follow MARIN and after stopping at a
‘Starbucks, she drove to the Glendale Arrowhead Post Office at 11:05 am. MARIN
| exited the Mustang and went inside the post office where she dropped two Express Mail
envelopes into the outgoing mail slot. Postal Inspectors went inside the post office and
retrieved the two parcels (SUBJECT PARCELS A-23 and A-24).

23. At 11:20 am., MARIN arrived at the Sierra Adobe Post Office, located at

1902 W. Union Hills Dr., Phoenix, AZ 85027. MARIN went inside the post office and
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 11 of 14

dropped off several parcels. Postal Inspectors went inside the post office and retrieved a
total of nine parcels (SUBJECT PARCELS A-14 through A-22),.

24. Postal Inspectors followed MARIN to a Fry’s grocery store, the Dollar
Tree, a condominium at 14837 N. 25" Dr. in Phoenix, and then she returned to the 62™
Dr. address at approximately 1:24 p.m. |

25. While MARIN was being followed, Postal Inspectors at the 62" Dr.
address observed MEDINA go in and out of the open garage. Postal Inspectors watched
MEDINA load several boxes into the Mercedes, It appeared MEDINA was cleaning out
the garage.

26. An examination of SUBJECT PARCELS A-1 through A-23 showed the
return addresses were all listed as “Thomas Franks, 2980 Grand. Ave., Phoentx, AZ,
85017.” A search of the address in Consolidated Lead Evaluation and Reporting
(CLEAR), a law enforcement database, revealed it was an existing, deliverable address,
but Thomas Franks did not associate with the address at 2980 Grand Ave., Phoenix, AZ
85017. Further research of the address revealed it to be a business, The Great Alaskan
Bush Co., an adult entertainment club.

27, An examination of SUBJECT PARCEL A-24 showed the return address
was listed as “Primtron LLC, 2548 N, 7" St, Phoenix, AZ 85006.” A search of the
address in CLEAR revealed it was an existing, deliverable address, but Primtron LLC did
not associate with the address at 2548 N. 7 St., Phoenix, AZ, 85006. Further research of

the address revealed it to be a business, Bandaids Showclub, an adult entertainment club.
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 12 of 14

28. A police canine (K-9) examination was not conducted due to the suspicion
that these parcels possibly contain fentanyl.

29. On March 4, 2019, Federal Search Warrant No. 19-8093 was executed on
the 24 parcels seized during surveillance on March 2, 2019. A total amount of 93 grams
of blue pills stamped “M30” were found and seized.

KF. Execution of Search Warrant at 15429 N. 62" Dr., Glendale, AZ 85306

30. On March 4, 2019, federal agents executed a Search warrant at MEDINA
and MARIN’s residence, the 62"! Dr. address. On the top self of the master bedroom
closet, agents located the following items: one Ruger .380 pistol, bearing serial number
371569880, two Ruger magazines, 380 ammunition, and a Priority Mail cardboard box.
The Priority Mail cardboard boxed contained 46.8 grams of blue pills stamped “A215,”
which ficld tested positive for fentanyl, and 523.6 grams of a yellow binder agent.
Agents also located pre-paid gift cards in the closet.

31. . A search of the master bedroom revealed the following items: 30.8 grams
of blue pills stamped “9,” 13.1 grams of blue pills stamped “M30,” 0.3 grams of blue
pills (not stamped), 49.3 grams of pink pilis stamped “K56,” which field tested positive
for Oxycodone, 34.5 grams of an unknown grey crystallized substance suspected to be
MDEA (3,4-Methylenedioxy-N-ethylamphetamine), 55.7 grams of heroin, and $31,000
of United States currency in a blue banker’s bag.

32. Agents also searched the kitchen for items. On the kitchen counter, agents
located 29 sealed parcels found to contain a total of 311.9 grams of various packaged

blue pills stamped “M30.” In the pantry, agents located 190.1 grams of blue pills stamped

 
Case 2:19-cr-00329-DLR Document 1. Filed 03/05/19 Page 13 of 14

“M30.” On top of the refrigerator, agents located 446.2 grams of marijuana. Law
enforcement seized a total amount of 654.9 grams of blue pills that were stamped “A215”
and “B30.”

33. MEDINA and MARIN also had an office in their residence. In the office,
agents located a customer mailing list, which included customer information for C.K., the
victim from Conway, Arkansas. The customer information for C.K. included Express
Mail Tracking Label No. EE436009886US, containing C.K.’s address, and the receipt for
that particular mailing label. |

34. Agents also searched the garage of the residence and located 647.3 grams
~ (1.4 pounds) of heroin inside a green plastic container. In a separated plastic container,
agents located 231.8 grams of unknown powders, several pill press components including
several die cuts and stamps, along with booking paperwork in the name of “Jacob
Medina.”

35. Based upon the aforementioned facts, your Affiant believes that probable
cause exists that, on or between November 30, 2018, and March 4, 2019, JACOB
MATTHEW MEDINA and DIANE ERIKA MARIN committed the crime of Conspiracy
to Possess with the Intent to Distribute 400 grams or more of a mixture or substance
containing a detectable amount of N-Phenyl-N-[1-(2-phenylethy]l)-4-piperidinyl]
propanamide (fentanyl), a Schedule II controlled substance, and on March 4, 2019,
JACOB MATTHEW MEDINA and DIANE ERIKA MARIN committed the crimes of
Possession with the Intent to Distribute 400 grams or more of a mixture or substance

containing a detectable amount of N-Phenyl-N-[1-(2-phenylethyl)-4-piperidinyl]

10

 

 
Case 2:19-cr-00329-DLR Document1 Filed 03/05/19 Page 14 of 14

propanamide (fentanyl), a Schedule II controlled substance, in violation of 21 U.S.C. §§
846, 841 (aj) and 841(b)(1)(A)(vi), Possession of a Firearm in Furtherance of/Use of a
Firearm During and in Relation to a Drug Trafficking Offense, in violation of Title 18,
United States Code, Section 924(c)(1)(A)@), and Title 18, United States Code, Section 2,
and Possession with Intent to Distribute 100 grams or more of Heroin, in violation of
Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)Q), and Title 18, United

States Code, Section 2.

   

ff
ANDREA BRANDON
U.S,-Postal Inspector
U.S. Postal Inspection Service

Subscribed and sworn to before me on this 5 day of March, 2019.

   

 

Ln Ga LE fA —
United States Magistrate Judge

i]

 
